DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recited limitations of claim 2 pertaining to the indirect heat-transfer unit are not disclosed in the instant specification though possibly illustrated in Figure 8.
The term “heat transfer unit” is not explicitly defined in the instant specification.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “indirect heat-transfer unit” recited in claims 1-2 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant Figure 8 illustrates an “Extended Devolatilization/pyrolysis ED-2” which would function as an “indirect heat-transfer unit” as recited in instant claims 1-2 and 16; however, the instant specification fails to define the instantly claimed “indirect heat-transfer unit” as to what it structurally comprises.
The instant specification discloses the following:
Instant paragraph [0062] recites “the indirect heat-transfer unit”.
Instant paragraph [0063] recites an “indirect heater” geometry, and an “indirect heat-transfer unit”, and an “indirect heat-transfer device”.  
Figure 9 illustrates an “indirect heat transfer system”.
The question is: are the heat transfer units in sections i, ii, and iii above equivalent?  Which figures illustrate the respective units of sections i and ii?
Claim 7 recites the limitation "the temperature" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the hot combustion product gases” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 17 lack the appropriate claim transitional language.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11, 13 and 15-16 of U.S. Patent No. 11,220,641 in view of Hutton et al. (US 20080196308 A1). 
With respect to instant claims 1-2 and 16, claim 1 of USP’641 encompasses the limitations of instant claim 1 but fails to recite the instantly claimed indirect heat-transfer unit such that the first exothermic oxidation zone is enclosed in a space with an indirect heat-transfer unit that indirectly transfers heat to the evaporation and devolatilization zone and to the first endothermic reduction zone.
   Hutton teaches an apparatus comprising a gasification reactor (Figure 5, 12) comprising an indirect heat transfer unit/(annular space (18)) (para. [0045]) in order to externally heat the gasification zone to the desired temperature (para. [0045]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the gasifier of USP’641 with an indirect heat transfer unit, as taught by Hutton, such that the first exothermic oxidation zone is enclosed in a space with an indirect heat-transfer unit that indirectly transfers heat to the evaporation and devolatilization zone and to the first endothermic reduction zone, in order to externally heat the gasification zone to the desired temperature.
With respect to instant claim 2, Hutton further teaches wherein the indirect heat-transfer unit/(annular space (18)) has outer surfaces and inner surfaces (as illustrated), wherein the inner surfaces interface with the evaporation and devolatilization zone and with the first endothermic reduction zone (which would be within the gasification reactor (12)), and wherein the outer surfaces are at a temperature higher than the temperature of the inner surfaces, whereby heat transfer occurs in the direction from the outer surfaces to the inner surfaces (para. [0045]).
With respect to instant claims 3 and 17, Hutton further teaches wherein the indirect heat-transfer unit/(annular space (18)) is one or more ducts – annular space reads on a “duct”.
With respect to instant claim 4, Hutton further teaches wherein hot combustion product gases (42) are circulated in the one or more ducts/(annual space (18)).
With respect to instant claim 6, Hutton further teaches wherein the hot combustion product gases (42) are created by oxidation of one or more auxiliary fuels (38) with an oxidizer/(combustor (22)), and wherein the one or more auxiliary fuels (38) optionally include syngas (as illustrated).
With respect to instant claim 7, Hutton further teaches wherein variation in oxidizer injection rate is used to control the temperature and hydrodynamic flow field of the hot combustion product gases, thereby increasing the indirect heat-transfer rate in the indirect heat-transfer unit – it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to do so since Hutton is concerned with providing an indirect heat transfer unit/(annular space (18)) in order to externally heat the gasification zone to a temperature above 800.degree. C (para. [0045]).
With respect to instant claims 8 and 18, Hutton further teaches wherein the hot combustion product gases (42) are directly exhausted (via line (44)) to an external heat recovery unit (26) configured with one or more heat exchangers (as illustrated).
With respect to instant claim 9, Hutton further teaches wherein unutilized heat contained in the hot combustion product gases is transferred to a gasification medium/(air or oxygen) (43) in the external heat recovery unit (26) (para. [0044]).
With respect to instant claim 10, Hutton further teaches wherein the volumetric shape of first exothermic oxidation zone, as well as the fuel and oxidizer injection rate and location, are selected to create hydrodynamic flow fields that augment heat transfer in a reacting bed within the gasifier – it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to do so since Hutton is concerned with providing an indirect heat transfer unit/(annular space (18)) in order to externally heat the gasification zone to a temperature above 800.degree. C (para. [0045]).
With respect to instant claim 11, claim 2 of USP’641 encompasses the limitations of instant claim 11 wherein the evaporation and devolatilization zone is disposed in direct flow communication with the fuel injection port.
With respect to instant claim 12, claim 3 of USP’641 encompasses the limitations of instant claim 12 wherein the evaporation and devolatilization zone is located upstream of the first exothermic oxidation zone, and wherein the first endothermic reduction zone is located downstream of the first exothermic oxidation zone.
With respect to instant claim 13, since USP’641 in view of Hutton et al. teaches the instantly claimed indirect heat transfer unit, then it would be expected that the latter would perform as instantly claimed such that it would be capable of increasing the calorific value of the syngas.
With respect to instant claim 14, claim 16 of USP’641 encompasses the limitations of instant claim 14 wherein the process further comprising utilizing the syngas for the production of heat, electricity, gaseous fuels, liquid fuels, chemicals, or a combination thereof.
With respect to instant claim 15, claim 15 of USP’641 encompasses the limitations of instant claim 15 wherein the process is characterized by zero residual carbon discharge.
With respect to instant claim 19, claim 11 of USP’641 encompasses the limitations of instant claim 19 wherein the system further comprises one or more grates disposed in flow communication with the second exothermic oxidation zone and/or the third exothermic oxidation zone.
With respect to instant claim 20, claims 13 and 15 of USP’641 encompasses the limitations of instant claim 20 wherein the system further comprises a first residue extraction unit configured for removal of carbon-rich residue from the third exothermic oxidation zone and/or a second residue extraction unit configured for removal of zero-carbon residue from the second exothermic oxidation zone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						9/21/2022Primary Examiner, Art Unit 1725